Brookdale Senior Living Inc. Corporate Overview - selected financial information As of September 30, 2010 Corporate Overview Brookdale Senior Living Inc. ("BKD") is a leading owner and operator of senior living communities throughout the United States.The Company is committed to providing an exceptional living experience through properties that are designed, purpose-built and operated to provide the highest-quality service, care and living accommodations for residents.Currently the Company owns and operates independent living, assisted living, and dementia-care communities and continuing care retirement centers, with 562 communities in 35 states and the ability to serve approximately 52,000 residents. Stock Listing Common Stock NYSE: BKD Community Information Ownership Type Number of Facilities Number of Units Percentage of Q3 2010 Revenues Percentage of Q3 2010 Facility Operating Income Percentage of YTD 2010 Revenues Percentage of YTD 2010 Facility Operating Income Owned % Leased % Managed 19 % Total % Operating Type Retirement Centers 80 % Assisted Living % CCRCs 36 % Managed 19 % Total % CFFO Per Share ($) ($ except where indicated) FY 2009 FY 2010 Q1 Q2 Q3 Q4 Full Year(1) Q1 Q2 Q3 Reported CFFO $ Add: integration and transaction-related costs - Adjusted CFFO $ Weighted Average Shares (1) Annual CFFO for all periods is calculated as the sum of the quarterly amounts for the year. Investor Relations Ross Roadman SVP, Investor Relations Brookdale Senior Living Inc. 111 Westwood Place, Suite 400 Brentwood, TN 37027 Phone (615) 564-8104 rroadman@brookdaleliving.com Note:See accompanying third quarter earnings release for non-GAAP financial measure definitions and reconciliations. Brookdale Senior Living Inc. Operating Segment Information As of September 30, 2010 Average Occupancy and Rates based on Average Occupied Units in the Period The table below represents occupancy based on a consistent treatment of units across all product lines. FY 2009 FY 2010 Q1 Q2 Q3 Q4 Full Year Q1 Q2 Q3 Retirement Centers Number of communities (period end) 77 77 77 80 80 80 80 80 Total average units(1) Weighted average unit occupancy 87.4% 86.9% 87.3% 87.2% 87.2% 87.0% 87.1% 87.4% Average monthly revenue per unit(2) Assisted Living Number of communities (period end) Total average units(1) Weighted average unit occupancy 86.2% 86.0% 87.0% 87.9% 86.8% 87.6% 88.0% 89.0% Average monthly revenue per unit(2) CCRCs Number of communities (period end) 35 35 35 36 36 36 36 36 Total average units(1) Weighted average unit occupancy 86.5% 85.7% 85.1% 83.7% 85.2% 84.0% 84.2% 84.4% Average monthly revenue per unit(2) Consolidated Totals Number of communities (period end) Total average units(1) Weighted average unit occupancy 86.6% 86.2% 86.7% 86.7% 86.6% 86.6% 86.8% 87.4% Average monthly revenue per unit(2) Management Services Number of communities (period end) 22 21 22 19 19 19 19 19 Total average units(1) Weighted average occupancy 86.0% 84.2% 82.8% 83.8% 84.2% 83.4% 83.4% 83.7% Total average units operated represent the average units operated during the period, excluding equity homes. Average monthly revenue per unit represents the average of the total monthly revenues, excluding amortization of entrance fees, divided by average occupied units. Brookdale Senior Living Inc. Same Community, Capital Expenditure and ISC Information As of September 30, 2010 Same Community Information ($ in 000s, except Avg. Mo. Revenue/unit) Three Months Ended September 30, Twelve Months Ended September 30, % Change % Change Revenue $ $ % $ $ % Operating Expense % % Facility Operating Income $ $ % $ $ % Facility Operating Margin % % -1.0
